Citation Nr: 0616742	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-20 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether a reduction in the disability rating for service-
connected asthma from 100 percent to 30 percent, effective 
February 1, 2003, was proper.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran had active service from October 1979 to May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.   


FINDINGS OF FACT

1.  A 100 percent rating for asthma was in effect from April 
23, 1999 to January 31, 2003.

2. The RO's October 2002 RO rating decision, which reduced 
the veteran's rating for asthma from 100 percent to 30 
percent, effective February 1, 2003, did not consider 
required regulatory provisions and denied the veteran due 
process.


CONCLUSION OF LAW

The RO's October 2002 RO rating decision, which reduced the 
veteran's rating for his asthma from 100 percent to 30 
percent, is void ab initio, and the criteria for restoration 
of the 100 percent rating for this condition are met.  38 
C.F.R. § 3.344 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a.

In this case, in January 2002, the veteran was notified of 
the VCAA, and of his duties to obtain evidence.  In any 
event, in light of the result here (a full grant), the Board 
finds that a detailed discussion of the VCAA is unnecessary.  
Any potential failure of VA in fulfilling its duties to 
notify and assist the veteran is essentially harmless error.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

In August 1994, the RO granted service connection for asthma, 
evaluated as 0 percent disabling.  In November 1997, the RO 
increased the evaluation for this disability to 30 percent, 
effective July 1, 1997.  In April 2000, the RO increased the 
evaluation to 100 percent, effective April 23, 1999.  

In March 2001, the RO notified the veteran that it had 
determined that this disability was no more than 30 percent 
disabling, and that it proposed to reduce his rating.  The 
notice essentially stated that the basis for the reduction 
was that the recent findings in a January 2001 VA examination 
were not of such severity that they warranted a 30 percent 
evaluation.  In May 2001, the RO reduced the veteran's rating 
to 30 percent, effective August 1, 2001.  In December 2001, 
however, the RO restored the veteran's 100 percent rating 
after noting that a full VA examination was required, and 
that VA treatment records needed to be obtained and reviewed.  

In March 2002, the veteran was afforded a VA examination.  In 
May 2002, the RO notified the veteran that it had determined 
that this disability was no more than 30 percent disabling, 
and that it proposed to reduce his rating.  The notice 
essentially stated that the basis for the reduction was that 
the recent findings in the March 2002 VA examination report, 
and VA treatment reports, were not of such severity that they 
warranted a 100 percent evaluation.  The veteran was advised 
that he had 60 days to provide evidence in support of his 100 
percent evaluation, or the reduction would be carried out.  
By that same letter, the veteran was also given an 
opportunity for a hearing.  See 38 C.F.R. § 3.105(e).  In 
October 2002, the RO reduced the veteran's rating to 30 
percent, effective February 1, 2003.  The veteran has 
appealed.

In cases where a veteran's protected rating is reduced, the 
Board must determine whether the reduction was proper, and 
not phrase the issue in terms of whether the veteran was 
entitled to an increased rating.  Dofflemyer v. Derwinski, 2 
Vet. App. 277, 279-80 (1992); see also Peyton v. Derwinski, 1 
Vet. App. 282, 286 (1991) ("This is a rating reduction case, 
not a rating increase case.").

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examinations and the medical-industrial history be reviewed 
to ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
This applies to treatment of intercurrent diseases and 
exacerbations, including hospital reports, bedside 
examinations, examinations by designated physicians, and 
examinations in the absence of, or without taking full 
advantage of, laboratory facilities and the cooperation of 
specialists in related lines.  Examinations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction.  Ratings 
on account of diseases subject to temporary or episodic 
improvement, e.g., manic depressive or other psychotic 
reaction, epilepsy, psychoneurotic reaction, arteriosclerotic 
heart disease, bronchial asthma, gastric or duodenal ulcer, 
many skin diseases, etc., will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  Moreover, though material 
improvement in the physical or mental condition is clearly 
reflected, the rating agency will consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
See 38 C.F.R. § 3.344(a) (2005).

If doubt remains, after according due consideration to all 
the evidence developed by the several items discussed in 
paragraph (a), the rating agency will continue the rating in 
effect, citing the former diagnosis with the new diagnosis in 
parentheses, and following the appropriate code there will be 
added the reference "Rating continued pending reexamination -
-- months from this date, § 3.344."  The rating agency will 
determine on the basis of the facts in each individual case 
whether 18, 24 or 30 months will be allowed to elapse before 
the reexamination will be made.  See 38 C.F.R. § 3.344(b) 
(2005).

The provisions of paragraphs § 3.344 (a) and (b) apply to 
ratings which have continued for long periods at the same 
level (5 years or more).  They do not apply to disabilities 
which have not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  See 38 
C.F.R. § 3.344(c) (2005).  The United States Court of Appeals 
for Veterans Claims (Court) stated in Lehman v. Derwinski, 1 
Vet. App. 339 (1991) that use of parentheses suggests that 
the five year time frame is merely a guideline, not a 
mandate; and that the regulation is devoid of any language 
which could be construed as intended to establish an 
inflexible mandatory minimum time period.

Although the regulatory requirements under 38 C.F.R. § 
3.344(a) and (b) apply only to reductions of ratings that 
have continued for long periods at the same level, the Court 
has held that several general regulations are applicable to 
all rating reduction cases, regardless of whether the rating 
at issue has been in effect for five or more years.  The 
Court has stated that certain regulations "impose a clear 
requirement that VA rating reductions, as with all VA rating 
decisions, be based upon review of the entire history of the 
veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 
(referring to 38 C.F.R. §§ 4.1, 4.2, 4.13 (1996)).  The Brown 
case articulated three questions that must be addressed in 
determining whether a rating reduction was warranted by the 
evidence.  First, a rating reduction case requires 
ascertaining "whether the evidence reflects an actual change 
in the disability."  Second, it must be determined whether 
the examination reports reflecting such change were based 
upon thorough examinations."  Third, it must be determined 
whether the improvement actually reflects an improvement in 
the veteran's ability to function under the ordinary 
conditions of life and work.  Brown, 5 Vet. App. at 421.  

In the present case, the veteran's 100 percent rating for 
asthma was in effect for less than 5 years.  A review of the 
RO's October 2002 decision and the statement of the case 
(SOC) dated in April 2004 shows that the RO appears to have 
treated the veteran's claim for restoration of his 100 
percent rating as a claim for an increased rating.  Of 
particular note, although the October 2002 decision cited to 
38 C.F.R. § 3.105, the SOC did not included the text of this 
regulation or discuss its provisions.  In this regard, the 
SOC phrased the issue as one of "Increased evaluation of 
asthma" and failed to include or discuss the provisions of 38 
C.F.R. § 3.344.  The Court has stated that both decisions by 
the RO and by the Board that do not apply the provisions of 
38 C.F.R. § 3.344, when applicable, are void ab initio (i.e., 
at their inception).  Lehman v. Derwinski, 1 Vet. App. 339 
(1991); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992); and Brown v. 
Brown, 5 Vet. App. 413 (1993); see also Hayes v. Brown, 9 
Vet. App. 67, 73 (1996) (where VA reduces the appellant's 
rating without observing applicable laws and regulations the 
rating is void ab initio and the Court will set aside the 
decision).  

Since the rating decision that accomplished the reduction of 
the 100 percent evaluation for the veteran's service-
connected asthma did not apply the provisions of 38 C.F.R. § 
3.344, the reduction is void.  The appropriate remedy in this 
case is a restoration of the 100 percent evaluation effective 
on the date of the reduction.  See Hayes, 9 Vet. App. at 73 
(improper reduction reinstated effective date of reduction).

The Board finds that the veteran's 100 percent evaluation was 
improperly reduced, that the reduction of the evaluation is 
void ab initio, and that the 100 percent evaluation for the 
veteran's asthma should be restored. Accordingly, the Board 
finds that restoration of the 100 percent evaluation for 
asthma, effective February 1, 2003, is warranted.  

As a final matter, to the extent that the veteran may have 
intended to present a claim for an increased rating for his 
asthma, as the Board has restored his 100 percent rating for 
this disability, he is receiving a full grant of the benefits 
sought on appeal, and the claim is moot.  See e.g., Green v. 
West, 11 Vet. App. 472 (1998); Holland v. Brown, 6 Vet. App. 
443 (1994).


ORDER

As the October 2002 reduction of the veteran's 100 percent 
rating was improper, restoration of the 100 percent rating 
for asthma, effective February 1, 2003, is granted, subject 
to the applicable criteria governing the payment of monetary 
benefits.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


